FORM OF SUBADVISORY AGREEMENT K2 GMOF HOLDINGS CORPORATION THIS SUBADVISORY AGREEMENT made as of , 2016, by and between K2/D&S MANAGEMENT CO., L.L.C., a Delaware limited liability company (hereinafter called “K2”), and [SUB-ADVISER], a [] incorporated and existing under the laws of [] (hereinafter called “Sub-Adviser”). W I T N E S S E T H WHEREAS, Franklin K2 Global Macro Opportunities Fund (the “Fund”), a series of Franklin Alternative Strategies Funds (the “Trust”), is an investment company registered with the U.S. Securities and Exchange Commission (the “SEC”) pursuant to the Investment Company Act of 1940 (the “1940 Act”); and WHEREAS, K2 GMOF Holdings Corporation, a Cayman Islands exempted company (the “Subsidiary”), is a wholly-owned subsidiary of the Fund which was established in order to facilitate the implementation of the Fund’s investment strategy; and WHEREAS, the Subsidiary has retained K2 to render investment management services to the Subsidiary pursuant to an investment management agreement (the “Management Agreement”) between the Subsidiary and K2 dated as of , 2016; and WHEREAS, the Management Agreement provides that K2 may delegate any or all of its investment management services under the Management Agreement to one or more sub-advisers; and WHEREAS, K2 desires to retain Sub-Adviser to render investment advisory services to the Subsidiary pursuant to the terms and provisions of this Agreement, and Sub-Adviser is willing to furnish said services. NOW, THEREFORE, in consideration of the covenants and the mutual promises hereinafter set forth, the parties hereto, intending to be legally bound hereby, mutually agree as follows: 1.
